At a former day of this term this case was affirmed. Appellant now files what is called his motion to withdraw the statement of facts for approval by the trial judge by nunc pro tunc order, and asks for a rehearing. We regret that we do not know of any authority that would justify the judge of the trial court in making a nunc pro tunc order directing the approval of a statement of facts after the expiration of the ninety days from the adjournment of the trial term of the court below. There appears no effort made to show that in fact the judge of the trial court did approve the said statement of facts, but for some reason failed to enter thereon his approval. Knowing no reason, and none being shown, why a rehearing should be granted or permission given to withdraw the statement of facts for the entry *Page 375 
of an order which would appear to be without authority, the motion for rehearing will be overruled.
Overruled.